 KINGS CASTLE AND CASINO537A.L.W., Inc.d/b/a Kings Castle and Casino'andSta-tionary Engineers,Local 39,International Union ofOperating Engineers,AFL-CIO. Case 20-CA-6603Counsel for the General Counsel and the Respondent filedbriefs'Upon the entire record in the case,' including my observa-tion of the witnesses, I make the following:February 23, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 19, 1971, Trial Examiner Melvin J.Welles issued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a support-ing brief, and the General Counsel filed a brief in sup-port of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent,A.L.W., Inc. d/b/a Kings Castle andCasino, Incline Village,Nevada, its officers, agentssuccessors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.'The name of Respondent appears in the caption as amended at thehearing.2 In affirming the Trial Examiner, we do not rely on his finding withrespect to the amount of snow which fell in the Lake Tahoe area during themonth of February 1971.The Respondent has excepted to certain credibility findings made by theTrial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all' of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd 188 F 2d362 (C.A 3) We have carefully examined the record and find no basis forreversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMelvin J.Welles,TrialExaminer: This case was heard atReno, Nevada, on July 13 and14, 1971,based on a chargefiled February24, 1971,and a complaint issued April 29,1971. The complaint alleges that Respondent violated Section8(a) (1) and(3) of theAct. Respondent filed an answer deny-ing that it violated the Act, subsequently amended to claimaffirmatively that the alleged discnminatee, Steven Shinn,was at all pertinent times a supervisor within the meaning ofthe Act, and therefore not, entitled to the Act's protection.195 NLRB No. 106FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is a corporation engaged in the operation of aresort hotel at Incline Village, Nevada.Its gross income fromits operations during the past year exceeded$500,000. Itspurchases of goods and supplies from points located outsidethe State of Nevada amounted to more than$50,000 duringthe past year.More than 75, percent of the guests at Respond-ent's facility are transients who reside,at the hotel for lessthan 30 days. Respondent concedes,and I find,that it is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) ofthe Act.IITHE LABOR ORGANIZATION INVOLVEDStationary Engineers,Local39, InternationalUnion of Op-erating Engineers,AFL-CIO,is a labor organization withinthe meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges that Respondent violated Section8(a)(1) by interrogating its employees concerning their unionmembership, by threatening them with the loss of benefitsand with refusing to bargain if they selected the Union, andby requiring employees to sign a letter withdrawing theirsupport from the Union; and that Respondent violated Sec-tion 8(a)(3) and (1) by constructively discharging StevenShinn. Respondent asserts that alleged unlawful interroga-tion was in fact a lawful polling of the employees. In all otherrespects, Respondent asserts that the events did not occur asthe General Counsel's witnesses testified, raising a squarecredibility question, and as to Shinn, that even if he wereconstructively discharged (which Respondent denies) he wasa supervisor within the meaning of Section 2(11), and hencenot protected by the Act.B.The FactsKing's Castle was purchased by Nathan Jacobson in 1969,and began major construction in May of that year. In thespring of 1970, when the construction was in the final stages,a union representative asked Jacobson to sign a contract forthemaintenance department employees, then numberingonly two. He said he could shut down the construction workif Jacobson did not agree. The union representative, Ekar,returned in June, and made the same request, which wasagain denied.Steven Shinn, hired by the Company about May 11, 1970,as a senior watch engineer, became, on July 1, senior engineer(also known as shift supervisor), on the graveyard shift, whenthe Company's operations as a resort and casino actuallybegan. Shortly after he was hired by the Company, Shinn hada conversation with Edward Hansen, then working at anotherresort, and subsequently hired by the Respondent as assistantIOn September 8, 1971, the firm of Levy and Van Bourg, of San Fran-cisco, California, by its attorney Michael B Roger, entered an appearanceas counsel for the Charging Party in this case Counsel also indicated thatthe Charging Party wished to adopt General Counsel's brief to me as hisown'Absent opposition, General Counsel's motion to correct the transcriptis granted 538DECISIONSOF NATIONAL LABOR RELATIONS BOARDchief engineer,later to become chief engineer.In that conver-sation Hansen said that the Union was going to talk to theemployees on June 15.'In July 1970, Griffin,at that time a watch engineer,subse-quently, about August 25, 1970,promoted to senior engineer,contacted Ekar,who asked Griffin to get signed authorizationcards from the maintenance employees.Griffin received anumber of cards, including Shinn's, and mailed them to theUnion,which on October 1 wrote Jacobson again demandingrecognition.Jacobson called Hansen into his office and askedHansen if he knew any discontent among the employees inthe maintenance Department.He also told Hansen to call ameeting of the employees.'Jacobson then met with 12 to 14 (the testimony varies)maintenance department employees.'The October 3 meetingand a subsequent meeting onFebruary 3, 1971, were verysimilar in context, so much so that the testimony concerningtheir contents could have placed statements at one whichwere made at the other.My findings as to these meetings arebased on a amalgam of the testimony of General Counsel'switnesses Zink,Griffin,and McFarland,and of NathanJacobson.The differences between the testimony of the Gen-eral Counsel'switnesses and, that of Jacobson are not reallyvery great,but are of crucial significance with respect to twoof the 8(a)(1) violations alleged.The General Counsel's wit-nesses testified to the general effect that Jacobson said hewould not bargain with union goons; Jacobson-testified thathe said he was a"tough son-of-a-bitch" to bargain with. TheGeneral Counsel'switnesses testified that Jacobson threat-ened to take away certain benefits, insurance and profit shar-ing if the Union came in; Jacobson denied such threats. Al-though the employees may well have received the impressionfrom Jacobson's "tough" talk that benefits would be takenaway and that Jacobson would not bargain,and, therefore,testified accordingly,I am satisfied from my observation ofJacobson that his testimony as to what he said was substan-tially accurate except in one respect where I believe his mem-ory was faulty, as to questioning of individual employees atthe February meeting(see below). As to alleged threat not tobargain,the testimony of the same General-Counsel's wit-nesses, that Jacobson said he would be a"tough negotiator,"or "a tough guy to bargain with,"itself supports Jacobson'stestimony that he did not say he would not bargain.It is clear,however, that at the October 3 meeting Jacobsontold the employees he had received a request for recognition,that he was upset by this request;and that he wanted to findout if the Union's claim was correct. He asked the employeesfor a show of hands of those who had signed cards.He thenasked the employees if there were any other employees onother shifts'who had signed,cards.At thatpoint he said hewould deny the Union's request for' recognition.He then toldthe employees that they would not benefit by having theUnion come in, and that he would fight the Union. He men-tioned benefits that they were receiving and told them thatthey would find it very hard to get an insurance plan like theone at King's Castle wherever they might go, that if they wereto accept the' Union they might make a big mistake. It is thelatter remarks that the employees might well have construedHansen was a member of the Union at that time.He confirmed thisconversation-adding that he had obtained the information from the thenchief engineer working at King's Castle,Roy widellThe General Counsel contends that Jacobson's testimony to the effectthat Hansen told him there was no discontent among the employees shouldbe discredited because there had been a layoff of one-third of the mainte-nance department employees just a few weeks earlier and Hansen haddiscussed unionization with one of the employees, Shinn,prior to this I aminclined to credit Jacobson's version of the conversation,however.Apparently all the day-shift employees.as being a threat to take away benefits. I have found,as notedabove, that Jacobson did not so threaten.Following the October 3 meeting,there was no organiza-tional activity by the Union until early in January 1971. Atthat time Shinn went to Griffin and said that he thought morepeople were interested in the Union because of the dischargeof employee Eickhoff.Griffin indicated to Shinn he "hadenough"and gave the cards previously obtained and somenew blank ones to Shinn. Shinn then solicited a number ofemployees'signatures on cards, and gave cards to McFar-land, who returned his own signed card and a number ofother signed cards to Shinn.In the middle of January, Shinnmailed these cards to the Union.The next day in a conversa-tion between Griffin and Hansen,Hansen told Griffin that hewas aware Shinn had mailed the cards to the Union, that hedid not understand why the men wanted the Union,that allthey were doing was causing trouble,and they would befinancially better off if they went along with Mr.Jacobsonwithout a union.Hansen denied that he ever discussedShinn's union activities with Griffin.I do not regard Hansenas a credible witness, based both on his demeanor and onaspects of his testimony which I discuss below. My finding asto the above conversation is based on the credible testimonyof Griffin.On January 29, 1971,the Union filed a petition for anelection among the employees of the maintenance depart-ment. A union representative,either Ekar or Viat,calledJacobson either that same day or the next day, again demand-ing recognition, and Jacobson again refused.Jacobson thenasked Hansen to set up another meeting of the maintenancedepartment employees.On February 2, 1971, in the evening, Hansen called Shinnat his home and told him not to come in for his scheduledgraveyard shift at midnight.Hansen said he had received acall from Jacobson to get Shinn off the shift.When Shinnasked why,Hansen said"because you have been pushing thisunion deal."Hansen said he would discuss the matter at 8a.m., the next day.When Shinn met Hansen,in the latter's office at,8 o'clockthemorning of February 3, Hansen repeated.that it wasbecause Shinn was pushing the union deal, and added that hewas going to put Shinn on the day shift and assign him everynasty detail he could,as well as have a man with him 8 hoursa day to see that he did not let up.When Shinn said,"In otherwords, you are supposed to work me like a slave labor?"Hansen replied,"That's right." Shinn responded,"Well,would you stick around under those conditions?"Hansensaid, "No." Shinn asked for the rest of the day off, andHansen replied that if Shinn left, Hansen would have to fillout a termination slip stating that Shinn had refused to work.Shinn punched out at 9 a.m., that day,telling Hansen that hewould wear his uniform and bring it back the next day be-cause it was the only thing he had to wear at the time. Themorning of the next day Shinn came back to King's Castleto pick up his pay and return the uniform.Hansen at thattime had a letter that he asked Shinn to sign,which said thatShinn was quitting because he could not find it practical tochange shifts.Shinn told Hansen that he would not sign sucha letter because it was not true.My findings with respect to the various conversations be-tween Hansen and Shinn on the second,third, and fourth ofFebruary 1971 are based on the credible testimony of Shinn,as well as the testimony of Zink to the effect that Hansen saidto him on February 2 that he had to pull Shinn off thegraveyard shift because of a call from Jacobson regarding hisunion activities.While the statementsof Hansen to'Zink arenot directly corroborative of Shinn's testimony, and Hansen KINGS CASTLE AND CASINO539denied the conversations with Zink as related by Zink,' thetestimony of each does tend to support that of the other.Griffin's testimony, adverted to above, that Hansen told himShinn had mailed the cards to the Union is also a factorsupporting the testimony of Shinn and Zink, in that it sug-gests that Hansen was prone to mention such matters to theemployees. As already stated, I do not regard Hansen as acredible witness. His version of the events of early Februaryconcerning Shinn was itself in several respects so unlikely asto bring into serious question his credibility.Thus, Hansen testified that he did not tell Shinn, when hecalled him at 8 p.m., on February 2, why he should not comein at midnight and report the next morning, even thoughShinn asked for a reason. Hansen said that he would discussthe matter with Shinn the next morning. Yet Hansen's tes-timony does not indicate that he gave Shinn any reason thenext day. As the General Counsel persuasively argues, it isextremely unlikely that Hansen would have changed some-one's shift, and on very short notice, without giving thatperson a reason for the transfer. Furthermore, Hansen tes-tified that after Shinn requested the day off to think about thematter,' Hansen said to Shinn "if you take the day off I willconsider you quitting." When asked by the General Counselwhy he said that, Hansen said, "I really couldn't tell youwhy." This testimony alone goes far towards showing thatRespondent's conduct was desigend to get rid of Shinn, forthe combination of a sudden transfer, announced only 4hours before Shinn's shift was to begin, and a refusal of timeof is hardly compatible with a business judgment to rotatepeople in the interests of efficiency, or to take care of a snowremoval problem on the graveyard shift allegedly due toShinn. Indeed, Hansen, when asked whether as a normalpolicy he gave more than 3 or 4 hours notice before tellingan employee that he was no longer to work on a shift, re-sponded "depending on the circumstances." And when askedwhether he gives plenty of advance notice if he has time, heresponded "Yes." But there was absolutely no explanation asto why in this instance such expedition was required.Also on February 3, before the meeting with Jacobson,Hansen told a number of employees in the maintenance de-partment that they should write letters withdrawing theirsupport from the Union. I base this holding on the creditedtestimony of employees McFarland, Zink, and Herb. Hansentestified that he discussed such letters with 'some employeesafterthe meeting, as a result of some employees at the meet-ing saying they wanted to get their cards back but could not,and Jacobson testified that he indicated at the meeting thatemployees should send a written memorandum, not a letter,to the effect that they had asked the Union to return theircards and the Union had refused to do so. Even assuming thatJacobson may have so indicated at the meeting, this does notmean that Hansen did not seek the letters earlier, and Idiscredit Hansen's denial in this respect. Although Herb tes-tified that when Hansen approached him he asked him towrite a letter but did not specify what the letter was to beabout, Herb did in fact write a letter saying that he did notwant to be represented by the Union, and' testified' that heknew what Hansen meant. In view of the other testimony inthis record, that of McFarland and Zink, and the fact that6At the time he testified before me, Zink had left King's Castle to takea position in the Department of the Interior at Conger National Park inMoab, Utah. I found him a crediblewitness'When asked on cross-examination whether Shinn told him that hewanted an hour or so to think the matter over, Hansen responded, "No. Herequested the day off" I regard his"no" in this respect as going to the timerequested and not to whether the reason, that is, to think the matter over,was givento him by Shinn.this conversation took place shortly before the meeting calledby Jacobson for the very purpose of discussing the Union'srequest for recognition and petition filed with the Board, Ihave no difficulty concluding that Hansen's conversationwith Herb concerned writing a letter indicating he did notwant the Union to represent him.About noon on the same day, February 3, another meetingof the maintenance department employees was held in Jacob-son's office.After indicating his surprise that the "unionthing" was still going on, and telling employees he hadanother letter from the Union claiming to represent themajority of the employees, Jacobson asked for a show ofhands of those who had signed cards before October andthose who had signed since then. Following the show ofhands, Jackbson spoke to individuals and asked them whythey signed cards. Although Jacobson testified that he did notso ask individuals, I believe that his memory was faulty in thisrespect, and credit employee Griffin's'testimony that he didso. Jacobson spent the rest of the meeting talking to theemployees about his feelings concerning unions. He conced-edly spoke in a loud tone and used quite a few obscenitiesduring his talk. As indicated above, I credit Jacobson's ver-sion of what he said at this stage of the meeting, and concludethat he did not tell the employees that he would not bargainwith the Union if they selected one, and that he did notthreaten to withdraw benefits from the employees if theyselected a union.C. Concluding Findings1.The 8(a)(1)As noted above, I have found that Jacobson did notthreaten either to take away benefits or that he Would notbargain if the Union were selected. Accordingly, I dismissthese allegations of the complaint.I find, however, that the request by Jacobson for a showingof hands by the employees at both the October 3, 1970, andFebruary 3, 1971, meetings, and his questioning of individu-als at the February 3 meeting, constituted coercive and un-lawful interrogation, and that Respondent thereby violatedSection 8(a)(1) of the Act. I also find that Hansen's requeststo a number of employees to sign letters withdrawing fromthe Union were similarly violative of Section 8(a)(1) of theAct.As to the requests for a showing of hands, Respondentargues that the circumstances were such as to make the poll-ing of the employees legitimate under the principle set forthby the Board in theStruksnescase(Struksnes ConstructionCo., 165 NLRB 1062, 1063.) The facts of this case, however,demonstrate quite the contrary. Thus, although Respondentmay well have been motivated, in asking for a show of hands,by a desire to ascertain whether or not the Union had amajority, the method of polling the employees, far from com-porting with theStruksnesstandards, clearly was conductedin disregard of two of the safeguards set forth in that case.First, there were no assurances against reprisal given to em-ployees. Second, the employees were not polled by secretballot.Although Respondent argues that the fact that noreprisals were taken after the first meeting was a guarantee tothe employees that no action would be taken against them inconnection with the poll at the second, such argument wouldin no event apply to the first meeting itself, and in any eventI do not regard the lack of actual reprisals as meeting theStruksnescriterion that the Employer give assurances againstreprisals.Respondent argues further that since Jacobson didnot know the names of the men at either of the two meetings,the requirement of secrecy was essentially met. This argu-ment ignores the fact that Hansen, who was at both meetings,did know all of the men. And even if Hansen had not been 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere, the fact that the questioner does not know the namesof the people he is questioning is hardly the equivalent of thesecret ballot required byStruksnes.The requests by Hansen that employees sign letters with-drawing from the Union and submit them to management,particularly when viewed with the unlawful polling of theemployees at the meeting held shortly thereafter, and theconstructive discharge of Shinn at virtually the same time,constitute clear violations of Section 8(a)(1) of the Act.DavisTransport Company,169 NLRB 557, 559;Phil-Modes, Inc.,159 NLRB 944, 960.2.The discrimination against ShinnThe facts found above clearly establish that Shinn wasconstructively discharged because of his activities on behalfof the Union. Hansen's statements to Shinn over the tele-phone on February 2, and again the next morning, alonesuffice to establish a violation of Section 8(a)(3), for Hansentold Shinn that he was being taken off the graveyard shiftbecause he had been "pushing this union deal," and he addedthe next morning that the reason for the transfer and for theassignment to Shinn of every nasty detail he could give himwas "the union deal." Hansen's earlier remarks to Griffinabout Shinn's activity in procuring union cards, his contem-poraneous remark to Zink about Shinn being removed fromthe graveyard shift because of his union activity, and'his laterremark to Zink several weeks after Shinn left, all confirmRespondent's motivation.It is true, as noted above, that Hansen denied making thesestatements, and instead claimed that the transfer was businessmotivated, both in terms of a desire to rotate the supervisionamong the shifts in keeping with a company policy of rotationin other departments,' and in terms of the Company's dissatis-faction with the performance of the graveyard shift on snowremoval. Analysis of these claims not only refutes them, but,in view of the timing of the action taken, immediately afterthe union petition, and just before the meeting conducted byJacobson, actually supports the General Counsel's positionthat Shinn was discriminatorily discharged.Thus, as noted above, a policy of rotating the heads ofdepartments or of supervisors hardly required the extremehaste with which Respondent attempted to change Shinnfrom the graveyard shift to the day shift. Shinn was expectedin at midnight, and at 8 p.m., just 4 hours earlier, he wascalled by Hansen that,he should not come in then, but shouldcomein onthe day shift the following morning. Furthermore,at that time Hansen had been unable to get a different seniorengineer to transfer and was intending to have an employeewho was not a senior engineer on another shift take over thegraveyard shift. Hansen was unable to give any reason forsuch haste.The claimed justification for the transfer that Shinn and hiscrew, which at that time consisted of only two men, was notproficient in snow removal and was thereby causing King'sCastle problems, again hardly explains the haste with whichthe Company sought to effect this particular change. Thetime was February, and although I have no evidence in thisrecord as to the snowfall in and around Lake Tahoe at thattime of year, it does not seem likely that a heavy snow seasonwas imminent. Rather, it is much more likely that the snowseason had either come to an end or was fast approaching anend.The fact that Hansen would not give Shinn even a day offto consider such an abrupt change in his scheduling, withHansen conceding that he could not even think of a reasonwhy he would not give, him a day off for that purpose at thattime, similarly tends to support, the General Counsel's posi-tion that Respondent's motive was discriminatory in nature,and that the transfer was intended to get rid of Shinn. Indeed,even had Hansen not told Shinn the reason. for the actiontaken, a very strong case of discriminatory motivation wouldbe made out on this record.Respondent argues in its brief to me that Shinn's testimonyas to what Hansen told him, both on the evening of February2, and the morning of February 3, is hearsay. It is true, ofcourse, that Shinn's testimony in this respect does not estab-lish that Jacobson told Hansen what Shinn testified Hansentold him. However, Hansen was at the time the departmenthead, and his statement to Shinn clearly establishes Respond-ent's knowledge, even if it does not establish Jacobson'sknowledge, of Shinn's activities. The statement also estab-lishesHansen's knowledge of Shinn's union activities, eventhough it does not show how he obtained such knowledge.Similarly,Griffin's testimony about what Hansen told himconcerning Shinn's having mailed cards to the Union sometime in January shows that Hansen was aware of" Shinn'sactivities on behalf of the Union. In short, I am satisfied onthe basis of the testimony in this case that Respondent con-structively discharged Shinn because of the latter's unionactivities. If, as Respondent contends, Shinn was a supervisorwithin the meaning of the Act, its conduct in this respectwould not be covered by the Act. I turn, therefore, to thequestion whether or not Shinn was a supervisor.Shinn was hired as a senior watch engineer on May 11,1970, by then Chief Engineer Roy Widell. He became seniorengineer on the graveyard shift about July 1, 1970. At thattime he was changed from a monthly salary of $600' to anhourly rate. Respondent's maintenance department operateson a three-shift basis around the clock.In charge of all three shifts is a chief engineer, Hansen attimes material to this proceeding, and an assistant chief engi-neer. From September 1970, after a layoff occurred amongthe maintenance department employees, to the time of thehearing herein, there were only two employees other thanShinn on the graveyard shift. As each employee worked a5-day week, all three were on duty at the same time only oncea week-and on two of the shifts only the watch engineer andthe junior engineer were on duty. The maintenance depart-ment head, Hansen, described the duties and functions of ashift supervisor as follows:They run the shift. They see that it is operating properly,and they maintain logs and records. They have the rightto calla manover for overtime. They have the right tohire or fire for insubordination, drunkenness, or some-thing in this order. They are basically, responsible for theoperation of this individual shift.Respondent's contention that Shinn and other senior engi-neers are supervisors within the meaning of the Act rests toa large extent on the testimony of Hansen as to their dutiesand functions, including the fact that there is no other super-visor on either the swing or the graveyard shift, and on whatRespondent claims is record evidence to demonstrate thatShinn exercised the kind of authority that Hansen testified hehad. Thus Respondent claims that the record shows that (1)Shinn made determinations as to manpower needed, utilizingoutside contractors when he believed necessary and request-ing the assistant chief engineer to provide him with extrahelp; (2) Shinn effectively recommended that raises be putthrough for employees under him; (3) he directed employeesto work overtime; (4) he venfied timecards; (5) he advised hissuperior how men on the shift were getting along; (6) heevaluated employee job performance for Chief EngineerHansen; and (7) he maintained the log book.The record either does not support these claimedexamplesof Shinn's authority, or strongly suggests that the exercise ofitwas relatively ineffective, primarily routine in nature, and KINGS CASTLE AND CASINO541always subject to independent review and evaluation by thechief engineer or the assistant chief engineer. To begin with,as noted above, despite the fact that Shinn "ran the shift," hehad only one other employee with him on the shift 4 of his5 working days. This is not, therefore, the kind of situationwhere you have a group of employees who would be super-visorless if Shinn were not found to be a supervisor. Further-more, on the two shifts per week when Shinn is not working,there is admittedly no one on the job who is a supervisorwithin the meaning of the Act.Significantly, Hansen himself testified that he did not tellShinn about any authority he had in matters such as hiringand firing and other personnel actions. His precise answer tothe question whether he did tell Shinn about his authority tohire or fire was,"per se,I don't believe so. I have always beenunder the stipulation that the man in charge of the shift is theone that has the powers. This is the way we operated at theSahara [the place Hansen had previously worked] and I don'tknow whether I passed this on to him or not."Turning to the specific examples adverted to by Respond-ent, as to the first, the only outside contractor utilized byShinn was the company that installed the elevators, whichwas always on 24-hour call at King's Castle, and Shinn hadstanding instructions to call that compnay when elevatorrepairs could not be handled by the maintenance crew. Inother types of emergencies Shinn would have to call theassistant engineer for permission to get extra help, and theassistant engineer would tell him whom to call. As to hisrecommendationswith respect toraises, thetestimony showsthat Shinn only recommended one employee, Ron Herb, fora raise during his tenure. Yet, although the recommendationwas made in November 1970, Herb had still not received araise when Shinn left Respondent's employ February 3, 1971.Although the record does show that a raise for Herb was putthrough on February 9, 1971, I do not regard this as an"effective recommendation" by Shinn. Respondent's claimthat Shinn directed employees to work overtime seems to reston Shinn's answering "I did" to the question "Who advisedHerb that he was going to stay over?" However, the rest ofthe testimony in connection with this particular incident is tothe effect that Shinn was required to work his people overtimeon only one occasion, to clean snow off the roof aroundventilation inlets, and the decision to keep the men overtimeon that occasion was made by Frank Cano, the assistant chiefengineer. It is plain that Shinn was no more than a conduitto Herb of Cano's direction that'both Shinn and Herb workovertime. Both the verification of timecards and the keepingof the logbook by Shinn are primarily ministerial functions,not requiring any particular discretion and not constitutingindicia of supervisory authority. As to Shinn's advice to hissuperiors as to how men on his shift are progressing or gettingalong, the evidence shows only one incident that remotelyverges on giving advice in this regard. The testimony suggeststhat Shinn was asked how he was getting along with a par-ticular individual not so much because of any supervisoryauthority Shinn had over him, but merely as another em-ployee on the shift.The record is clear and uncontradicted that Shinn did nohiring or firing:' he was not consulted when an employee wasadded to his shift at one time, nor when the layoff occurredin September 1970.9 Chief Engineer Hansen's own testimonyindicates the degree of control exercised by the chiefengineer,and corresponding lack of any real authority on the part ofthe shift supervisors with respect to personnel actions. Forwhen Griffin complained about an employee who had a habitof disappearing, Hansen did not remove him until "aftermaking a survey and talking to several people." Hansen alsotestified that on any discharge recommendation by a seniorwatch engineer he would normally make an independentinvestigation, would talk to the person involved, and wouldtalk to other people on the shift to evaluate the performanceof the person involved.With respect to the direction of employees, it is clear fromthe testimony that the chief engineer decides whatassign-ments should be done by each shift. It is also clear that muchof the "assigning" of work on the swing and graveyard shiftsis routine, involving regularly done tasks. Further, anyone ona shift could receive and respond to emergency calls withouttelling the senior engineer. Although the senior engineercould choose which employee to send to respond to a call fora maintenance man, as noted, on all except one night a weekShinn's "choice" was not very meaningful, as from Septem-ber 1970 to the date he left Respondent's employ, only oneother employee was there.In sum,the credible testimonydoes not establish that Shinn possessed to any significantdegree the criteria for "supervisor" set forth in Section 2(11)of the Act. His authority with respect to personnel matterswas virtually nonexistent, and his direction of other em-ployees was essentially routine in nature, and was normallylimited to one other employee. I find accordingly that Shinnwas at all material times an employee within the meaning ofSection 2(5) of the Act. As I have concluded that he wasconstructively discharged because of his union activities, Ifind that Respondent thereby violated Section 8(a)(1) and (3)of the Act.CONCLUSIONS OF LAW1.By constructively discharging Steven Shinn on February3, 1971, because of his activities on, behalf of the Union,Respondent engaged in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(3) and (1) and 2(6)and (7) of the Act.2.By coercively interrogating its employees on October 3,1970, and February 3, 1971, and by requesting its employeesto send letters withdrawing their support for the Union, Re-spondent engaged in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(1) and 2(6) and (7)of the Act.THE REMEDYI shall recommend that Respondent cease and desist fromits unfair labor practices, that it offer reinstatement to StevenShinn, with backpay, computed as provided in F.W. Wool-worth Company,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716, for losses sustained by Shinn as a resultof his constructive discharge on February 3, 1971.ORDER'°Rspondent King's Castle Hotel and Casino, its officers,agents, successors, and assigns, shall:'Although Griffin, senior engineer on the swing shift, "fired" a man forbeing at the gaming table and intoxicated when he was supposed to beworking, even then, Gnffin told Chief Engineer Hansen about the incident,and Hansen told Griffin to fire him'He did not even know of the layoff until it occurred while he was onhis day off10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided, in Sec102 48 of the Rules andRegulations,be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes. 542DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a)Discharging any employee for engaging in concertedactivities protected by Section 7 of the National Labor Rela-tions Act.(b) Interrogating employees concerning their union mem-bership or activities in a manner interfering with,restraining,or coercing employees in the exercise of their rights under theAct.(c) Soliciting employees to withdraw from the Union.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rightsunder Section 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Offer Steven Shinn immediate and full reinstatement tohis former job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for any lossof earnings he may have suffered, in the manner set forth inthe section hereof entitled "The Remedy."(b)Notify Steven Shinn if presently serving in the ArmedForces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examining or copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its hotel at Incline Village, Nevada, copies of theattached notice marked "Appendix."" Copies of said notice,on forms provided by the Regional Director for Region 20,after being duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that said notices are notaltered, defaced or coveredby anyother material.(e)Notify said Regional Director, in writing, within 20" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."days from the receipt of this Decision, what steps the Re-spondent has taken to comply herewith."11 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify theRegional Director for Region 20 in writing,within 20days fromthe date of this Order,what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge any employee for engaging inunion activities.WE WILL NOT question employees about their unionactivities.WE WILL NOT solicit employees to withdraw from theUnion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrights under Section 7 of the Act.WE WILL offer Steven Shinn his former job and payhim for losses he sufferedas a resultof his discharge.WE WILL offer Steven Shinn immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, and pay himfor losses he suffered as a result of his discharge.KING'S CASTLEHOTEL AND CASINO(Employer)DatedBy(Representative)(Title)WE WILL NOTIFY immediately the above-named individual ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Training and Service Act.Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material. Any questions concerning thisnotice or compliance with its provisions may be directed tothe Board's Office, 13050 FederalBuilding,Box 36047, 450Golden Gate Avenue,San Francisco,California 94102, Tele-phone 415-556-3197.